Case 2:18-cv-14371-RLR Document 36 Entered on FLSD Docket 08/06/2019 Page 1 of 4



                                                                                FILED BY              D C.
 Objector:NicoleM .Cesa                                                                                   .


           8739 Pekin Rd.
           Novelty,Ohio 44072                                                        ALo 25 2219
           cell:440-840-3491                                                        Sb.
                                                                                     ctykkLlAl'llkttEm
           e-m aii:nm tl8z3@ gm ail.com                                             .  OF/t. .-F'lMEACE

                                                                                     /ly'/pm/
        Enclosed are documentsofproofofpurchase by my parentsand m yselfaspresentow nerof
 vehicleinquestion.MyobjectionpertainstothetimeframeproposedforSCA coverageforthe2011vs
 2010.Thisshortertime period excludesm yvehicle from being covered forrepairs. 1feelalIcoverage
 should be 10 yearsifthe mileage isaIIat120,000.Thedamage to the engine occursfrom m ilesbeing
 drivenandnotage.Thankyouforconsideringmyobjection.



                                                                   Sincerely,

                                                                      l h               .
                                                                   Nicole M .Cesa

                                                                    6 ./.J,
                                                                          Qt9
'



Case 2:18-cv-14371-RLR Document 36 Entered on FLSD Docket 08/06/2019 Page 2 of 4
                           N   .              + ()                  *.                       o.                    * .z                         >..
                                                                                                                                                  ,                                               .                    f
      .                            . . . . a . . . Im k             .u . . . .               .'.   AW I
                                                                                                      Vm L ..
                                                                                                                                                +
                                                                                                                            Y tTtTI>.* TITF!m f!k!SPR . .
                                                                                     .             .                                                              IR .
                       .
                       j,gj
                       ,  pua.
                          rg
                           j
                           .g
                            ,
                            jr
                             ;
                             .?
                              .
                              ;-         -  oE
                                                                                                                                                                         .. .           .
                                                                                                                                                                                                  x!
                                                                                                                                                                                                   %?
                                                                                                                                                                                                    #d.kF
                                                                                                                                                                                                        .
                                                                                                                                                                                                        h
                                                                                                                                                                                                        F
                                                                                                                                                                                                        .u./
                       l-
                       .
                        '      w     o yc.v o s             lt
                                                             ua;                     STATE OFOH10                                                                 No.% *11?O?'-'
                                                                                                                                                                               1
                                                                                                                                                                               .'.
      . .                  ;
                                  opoxAu                          (lg
                                                                    -,oea
                                                                        c'
                                                                         )7;j                                                                                                                                                          p.
          :
          'KO TëCAY N O MBER           h'W     > * MAM '<SëC- TGN           1                                                                                                                                          .

       .;j
       - j!):i,N: Ec7B> 3gg7q. x xrxxu Lel w
                                           vl
                                            w
                                            =.
                                             rvO W D QR.OIGjT   ox
                                                                            rl
                                                                            1
                                                                            j ;' -            .        ....    .

                       :
                       t:                                                                              $B.nB                       sw                         EQUINSX                                                  )
                                                                                                                                                                                                                       -
                       14                                                                       wx
                                                                                               $c                             .es'x-
                                                                                                                              sl                         eux+..s
                                                                                                                                                         01                                                            .
                                                                                                                                                                                                                       1
                                                                                                                                                                                                                       .               .

                       ')                                                        cs..xi x.                                          -                         .
                                                                                                                                                                  4x 2222:1:                                           ,
       - i-                              :)                                             --                 -
                                                                                                                                                                                                                       l
                                                                                                                                                                                                                       '
     - .: -y                                                                                                                                                                                                           )-:-
                       tpï
                         -
                         % ( p x N sA
                         3           '
                                                                                                                                                                                                            jj.
                                                                                                                                                                                                         lj )j
                                    . ;
      .
                       t
                       j   '* K1
                       tBAa:
                       .
                                NRo                                                                                                                           .                                    ..<.
                                                                                                                                                                                                      a.
                                                                                                                                                                                                       o.
                                                                                                                                                                                                        sy    j :.
                                                                                                                                                                                                               s


               .j
                -
                #pNOVELTKOH44072
          * 7f'.m a.-
                                                                                                                                  j,x.rrqia
                                                                                                                                  psv E xo,
                                                                                                                                   .'               :
                                                                                                                                                    x
                                                                                                                                                    s-.pjqos
                                                                                                                                                                         % /t                                  . jjt..
                                                                                                                                                                                                                       j .
                                                                                                                                   .   j.
                                                                                                                                        y; u. pjam
                                                                                                                                                 z.
                                                                                                                                                  tyos                          .           w                     -
          â lj
             y:
              ;
              % <yNR.& SA                                                                                                              .ya.gyyyyjy.           .. . . .
                                                                                                                                                                                                                                   .
                        j
                        i9191    MIG SRD                                                                                            sao ,m us oy Nyoyos.xxj
                                                                                                                                                         ..
                                                                                                                                                          yjmqss
                                                                                                                                                              wm                                                       j. .
                                                                                                                                                                                            o
                        lX SV RA  ,OH 449%                                                                                                                                                                             ! .
          -*

                       q
                       )
                       !
                       :
                                                                                                                                                                                                                       i
                                                                                                                                                                                                                       1
                                                                                                                                                                                                                       J
                                                                                                                                                                                                                       l --
                                                                                                                                                                                                                       ,C1
                                                                                                                                                                                                                       ê
          *-)llt                                                                                                                                                                                                       i   '
              #q                                                                                                                                                                                                       ' : .
          * j W%
                '                                                                                                                                                                                                      ! 7
                                                                                                                                                                                                                       .


                       1)
                        '
                          ueNDI
                              SCHARGE                                                                                   LI
                                                                                                                         ENDI
                                                                                                                            SCHARGE                                                                                    !
                                                                                                                                                                                                                       1 *y
                   2.
                    ;
                       l            >,u .e,- - ..-.
                                                  .
                                                  - .-- --                .--    - -.- -.- - .-..-- .- - -              > n:xu,,-.-.--.---.
                                                                                                                                          ..
                                                                                                                                           -..-...---.-.- .-- - -                       -- ..- .-..-       -           i
                                                                                                                                                                                                                       !
                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                           .


           '-                      by:                                                                                  by:                                                                                            y ...
                       :                           Authorized signature                            *1e                                    Authmized signature                               date
                       1'1 CLERKLI
                                 ENCANCELGTI
                                           GN                                                                           Cet.F.M     I-IEN CANCELLATION                                                                 !
                                                                                                                                                                                                                       i
                       f           by:
                       1,                                                                                      .        uy.
                                                                                                                          .                                   .                                        .               i
               %:'W l7.       DeputyhC.Il
                      .IESS MV.HA.
                      K
                                        erk DFFIG AL SEAL
                                        D AND '
                                                      date THIF 16TH DA: DeputyCl
                                                                                er
                                                                                 k                                                                                                          date                       t
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                       ( :e
               .
                                                                                                                                            wgg ptjggyy g                           x% Nvyy
                                                                                                                                                                                       p                               j
                                                                                                                                                                                                                       y
                                                                                                                                                                                                                       j       .



               #lj                            Z136194587                                                                                                     (
                                                                                                                                                             sE
                                                                                                                                                              z
                                                                                                                                                              .<.
                                                                                                                                                                o
                                                                                                                                                                -4o
                                                                                                                                                                  ...
                                                                                                                                                              'O. j
                                                                                                                                                                    +...c
                                                                                                                                                                        .yo
                                                                                                                                                                          ..
                                                                                                                                                                          .
                                                                                                                                                                           v..
                                                                                                                                                                             <h
                                                                                                                                                                              o)j j
                                                                                                                                                                              . jj
                                                                                                                                                                                  it,
                                                                                                                                          /A :         ''.
                                                                                                                                                         Z *:- )    ?
                                                                                                                                                                    j :;
                                                                                                                                                                       j:
                                                                                                           -                      e.z                                                         .
                                                                                                                                        .
           (:jj                                                                                                       j
                                                                                                                      y(//.
                                                                                                                          z
                                                                                                                          ?jyiy.,kjy0 .jj rgr.gzyj . .
                                                                                                                                           o                      ljt
                                                                                                                                                                    j
                                                                                                                                                                    l                                                                  ,
                                                                                                                                                                                                                               .
                                                                                                                                                               r
                                                                                                                                                               ljlj
                                                                                                                                                                  r
                                                                                                                                                                  .
                                                                                                                                                             :
                                                                                                                                                             y                                                                 .

             k                                                                                                       ..a                                    xy i
                                                                                                                                                           . j   yj
           jj.. % vXl136
             p        a 1bt141,q tls ô 7 %                                                                                                 j0-...       N  . od t
                                                                                                                    DEMSEKAMwsKl lj,y-... .. . . . ..g.oyr j               .                       .
                                                                                                                                                                                                                       .

             '                581                               .                                                   cY pKOFcouRT.$ Ak'Op/o %.Yw ('s '
           .
                   ( r*1
                   .
                                                                                                                              . .
                                                                                                                                                         *
                                                                                                                                                                      .   x                  .                                 .
                                                                                                                                                                                                           .
                                               œ                                              '*                                   Liqie zo s                 ;                     .
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                           .


                                   ##     :    .            *                    :                     .           *à         *             .           *â    #           #*                 â         #
                                    .                   .           '                    '                                                                           '
                                                                                                                                        .           .
    BMV 38t)0 Rev.3/15                                                                                                                                                                             .
             .)..g#A ! .  fae,jk'
                                -+t.' .
                                      NbT$1 j'
                                             .' r,y ; &
  PURCHASER         '' jq . .
        Case 2:18-cv-14371-RLR   -.j
                                   .. > ?
                                    --'4             Document 36 Entered on FLSD Docket
                                                                                     RETAI08/06/2019      Page 3 of 4
                                                                                               L BUYERS ORDER
  ADDRESS    .
            .'
              j..
                -.'
                  u u3
                     e  1
                        W'J;
                           (,
                            .1
                             >
                             .
                             'p
                              i
                              x.I
                                .
                                t
                                qN
                                 i   V
                                     t
                                     .*
                                      t
                                      . l
                                        v;
                                         j  t k
                                              .
                                          .vs.x
                                              , Tl
                                              J f5%
                                                 .u.                           . . -
                                                                                        .. '
                                                                                      ... i- .
                                                                                        .    '            , ..
              .s,.
             1.'.@'.j
                    tk(g.i...l
                             g'j
                               g.;.
                                  .C
                                   .L.C
                                      : z'!.jQ.k.l
                                           h'
                                           %    .,                                  !'N
                                                                                     . i
                                                                                      !?4          .' t=''z'''
            .z
             -' k. .
                   t:.
                     L-(
                       k.
                        2.
                         '*
                          :3.
                            '$t-,r''
                                   ',
                                    .:(.-g
  RES.PH E ( ikït
                )    , .  r    :
                              ..,, '2
                                    1
                                    .    a              .




  BUS.PHONE (                   )
  E-MAI
      L                                                              DATE           /%f
                                                                                    '?o'.
                                                                                        J'
                                                                                        '-!-1/g.j
                                                                                                t
                                                                                                l(lt     .



 MOBILE NO.(                  )
  PLEASEENTERMYQRDERFORTHEFOLLOWING DESCRIBED                                                                                                    1OQF1                                                        l
                                                                                                                                                                                                              qp
 MOTOBVEHICLE:. EW Q USED D DEMO Q RENTALQ FACTORYOFFICIAL                                                                    DEALNO.           .                CUSTOMERNO. .,-j   lrj
                                                                                                                                                                                      u-yc
                                                                                                                                                                                         ';
 VEHICLE
                                                                                                                                  MILEAGEONPURCHASEDVEHI     CLE:
                                                                                                                                  AccurateUnl- VarkedNotAccurate
                                                                                                                                                                               i2
                                                                                                                                                                        D NOTACCURATE
 SOLD:               MAKE                              YEAR                         MODEL                        u
                                                                                                                  oov n pE        coLoq                 TRIM                slx . No.                    SERIALNo.
       CHFJVROLFJ'
                 r                                   201J.             Ft
                                                                        l.
                                                                         t
                                                                         -jIN(;'
                                                                               z                                  b.tT,          t,k.'
                                                                                                                                     j,, Re
                                                                                                                                        .
                                                                                                                                                                           ::4:0 ()7*              icNgkEgtpy64at
                                                                                                                                                                                                                lt,-, .           - ,.
                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                                  ..


                                        TRADEINRECORD-TRADE1 ja
                                                              qYgjji'
                                                                    jL.
                                                                      t'
                                                                       /k
                                                                        %-
                                                                         :)
                                                                          .i
                                                                           t.               .                              PBI
                                                                                                                             CEOFVEHI
                                                                                                                                    CLE                                                                  $         '.
                                                                                                                                                                                                                    7st:v
                                                                                                                                                                                                                        - uu
   YEAR.w .'.
            ï. w;.-;MAKE          x.. .@ .'t.-zu..uk.MODEL *:-
                                                             .''&,*xx''. w u rtx'T. F
                                                            S1v . j                                                        Q'THER GOODS .% SEFRVICF;
                                                                                                                                                   S
                                                                                                                                                                                                   -.
                                                                                                                                        .                              ,                                . .
   vI
    N#                      ),(q
                               sjlp)-)).y'(;Lqpg4J!
                                                  .'
                                                   gy
                                                    jjjl
   MI
    LFAGE:(Accur
               O'.
                 nl
                  e.o,
                     oedNot*xxl
                              c
                              dte)U NotAcalr
                                           at
                                            e                                                   Sal
                                                                                                  vageVehi
                                                                                                         cl
                                                                                                          e?Q Yes            .
   BALANCEOWED $                                     (GoodUnti             ) Trade-j
                                                                                   nAlowance
                                                                                                                             V
                                                                                                                             , O1
                                                                                                                                -At, AF'
                                                                                                                                       f-t'
                                                                                                                                          -
                                                                                                                                          JFi
                                                                                                                                            th'
                                                                                                                                              $
                                                                                                                                              .AI
                                                                                                                                                -
                                                                                                                                                '
                                                                                                                                                (rx
                                                                                                                                                  'f1:                                                                   '
                                                                                                                                                                                                                         ?fk-
                                                                                                                                                                                                                            s .- ')
                                                  TRADEIN RECORD -TRADE 2
   YEAR          MAKE                                MODEL                        TYPE
   VIN #

   MI
    LEAGE:(Accur
               at
                eUnl
                   essMar
                        kedNotAccurat
                                    e)Q NotAccurat
                                                 e                                              Sal
                                                                                                  vageVehde?Q Y%
   BALANCEOWED $                                     (Goodunt
                                                            il            ) Trade-i
                                                                                  nAyowance
  REMARXS: t j
             '
             3 He. ,'ify##.a.-,
                              i- f.!
                                   .t'r
                                      -'
                                       :f-.lk-?.c8
                                              .

           ' j i'ek
                  .',x
                     '
                     ($'
                       .(
                        1.e k  .kns a L.     t.-e.,:.c..2,c ?-.ert-y)                                .

           t .
             !'J=?r't1.b
                       .-
                       * .fJ' (ts.
                         $       -.tt>
                                     j Jq' t
                                           .
                                           -)'-)77 , M(   '
                                                          .'
                                                           j$ :?r2J:'%+>
                                                                       v.. . ..             .                .            DOCUMENTARYSERVI
                                                                                                                                         CEFEE                                                                   '*(
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   j:
                                                                                                                                                                                                                    %
                                                                                                                                                                                                                    w .'
                                                                                                                                                                                                                     ek
                                                                                                                                                                                                                    +,
                                                                                                                                                                                                                     .1
                                                                                                                                                                                                                        )j-q
                                                                                                                                                                                                                       ,. .

                                                                                                                          vooupnlc:                                                                            ?7a?s f'
                                                                                                                                                                                                               .        ,rj.
  DEPOSIT(PARTIALPAYMENN RECEIPT-Pufchaserherebyprovidesto                                                                                                                                                                   t
                                                                                                                                                                                                                             '?t:
  theDealerthesum of$                                            asNon-RefundableDeposi
                                                                                      t/padial                            vAxsls:
  Paymentforthevehi  cledescribed above. l
                                         fthisReceiptisfora Deposi
                                                                 t,Deal
                                                                      er                                                                -!4.j
                                                                                                                                            -;;'
                                                                                                                                               q
                                                                                                                                               'q
                                                                                                                                               -<'.-.:
                                                                                                                                                     kq                                                                      x y,,
  wi
   llrefrainfrom seli
                    ngthed:scribedvehiclefor        daysfrom thedateof                                                    sAuysJwx          t    )(jtJ.
                                                                                                                                            !k.5t7    *
                                                                                                                                                      .-'o
                                                                                                                                                      '  z
                                                                                                                                                         o                                                          tf:.a- .
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                   ..,
                                                                                                                                                                                                                           ï.,
  De9osit.           X                                                                                                    Ti
                                                                                                                           TLEFEE                                                                                        .

                                                                                                                                                                                                                         vù
                                                                                                                                                                                                                          ..g ;-.t-.
  MEGAYIVE EQUIW DISCLOSURE & CONSENT-lam aware thatthe bal
                                                          ance BEGI
                                                                  STRATI
                                                                       ONFEE                                                                                                                                             tr
                                                                                                                                                                                                                          o qm
   owedonmytrade-invehicl e ortheamcuntowed onmyIeaseturn invehicle           pwsFwvolcsoxm AoovescuEls)
, exce dsthetrade-sinal
                      lowancefrom thedeal  er. Asar                                                                                                                                                                          N ,j
  tha!the''
          TotalDue be increasedbythe differenc  e. S esul
                                                        t,#l
                                                           .jh#y
                                                               .
                                                                 ereqtlested 'ron'hk.ouE
                                                                    (knownas
                                                                                                                                                                                                                             :'
  negati
       vem u'
            lty). y                                                                                                       LEss-mAteAwEvrcAsi
                                                                                                                                           fD(:
                                                                                                                                              -                                                         s                    i, .
  ARBITRATIONrlagreethatanydisputearisingfromthi
  arbi
     trati
         onandlhaveexecutedadetail
                                               stransactionwillgoto
                                 ed arbittationagreementwhi
                                                          ch i
                                                             sfull
                                                                 yincor-
                                                                                                                          LEssSEBATE/FACTORYI
                                                                                                                          tEssr
                                                                                                                                            NCENTIVE $6 FV                                                     ,:w.o m
                                                                                                                                                                                                                     ''
  mratedherein.Arbitrationisnotrmuire forthepurchaseorfinaneingofyour                                                            leoxevlcnoqvl
                                                                                                                                             hl
                                                                                                                                              cuhlnw Z#o7$* ;X ô!;è                                            .              ,
                                                                                                                                                                                                                              '
                                                                                                                                                                                                                              . .
 vehicle.                             .
                                      '' ,                                                                                                                                                                                          .
                                    X .. é''            .:
                                                         '                    x-                                          BALANCEDUE
A                                                                                                                                                            z .
                                                                                                                                                                 S          ;f%'z t   a)*7
  LLWA
PERF    BRAKCE
      ORMM   TI
              EUNDE
               S,IFARNSYU
                        UBYAMANUFACTURER0RSUPPLI            fROTHERTHANDEALERARETHESRS,N()T DEALER'S:ANDONLYSUCHMANUFACD REROROTHERSUPIY ERSHALLBELIABLEF0R
                         CHWARBANTI    ES.UNLBSDEALEBFURNISHESPUBCIIASERWITHASEPARATEWRITTENWABBANW 0RSERWCECONTMCTMADEBYDEALER0NlTS0WNBE
DEALERHEREBYDI    SCLAMSALLWAR9ANTIES. EKPBESS00IMPLIEDaINCLI             JDINGANYIMPLIEDWARRANTIESOFMEBCHANTABILIW 0RFI            TNESSF0RAPARTICULARPURPOSEINCONNCC            HTAtO
                                                                                                                                                                                      LFN.Wt
THE
WI THVEHI
      THECL
          SZ AND
            ALE ANYRZLATEDPBODUCTSANDSERVICESSOLDBYDEALER. DEALERNEITHERASSUMESNORAUTHORI                          ZESANYOTHEBPERSONT0ASSUMEF08ITANYLI              ABILIW INCONNECTII
0NI  TSQWNBEH0F   THEVSHICLEANDT@EBELATEDPBODUCTSANDSERVICES. iNTHEEVENTTHATAWRIUENWARRANW ISPFOVIDEDBYDEALEBORASEi
                ALF                                                                                                                                  WI CECONTBACTISSOLDBYDEALER
                   ,ANYI MPLIEDWARRANTIESAREUMITO INX RATIOND THETEBM OFTHEWRIUENWARRM TY/SEFMCECONIRACT
CONNT
WI   PMC
      OW T
         Ft%I
            AL
             MnI
               WSC LY
                  ERRIBESEâSNTY
                              ATPEMMT
                                 ZN     (IISP
                                    TIIMY   ERBOV#EIKC
                                                    SIOL
                                                       NESlOL
                                                         S NTHYEIC
                                                                 TI
                                                                  OI
                                                                   E
                                                                   K'IN
                                                                      RFOR
                                                                       ACTMA
                                                                           OFTS
                                                                              IO
                                                                               ALE#0U!EE0NTHEWINXW FORMF08TBI           S#FR EISP.    ABTOFTIIISO#TM CI'    .INFORG TI     ON0NTHE
ESTEVEHICIILOFORMAPMTEDEESTE                    T0                                 .G IM PARACOMPRABIKESBEVEBiQKOSlt         u llfm.LAI N       ()II QBEAPMKEENkAVEKTMILCABt
                                                   .L â INFORMA  CIIN CONTENIBA EN EL  FOBMUG  R I
                                                                                                 O BE LA VENTM  I
                                                                                                                L:A AN t
                                                                                                                       ll
APM EKAENEL60NTMT0BEVENM .                                                                                               .ACM LQIJI ERPREKSIONQ0EESTM IFTCAL0GONTRM IOYQOE
l
fthepurchasenfthemctorvehi   clejescribedherelpi    stobefinancedthisagreementi ssubjecttocreditapprovalandassignmentt)faretaili
                                                                                                                               nstall
                                                                                                                                    mentsalescontracttflafinanciallnstitution
PercentageBate(APB)maybenegotiatedwi
Th                                      tll(lealeranddealermayreceivecnmpensati   onforarrangingfinancingoncustomer'sbehalf.
                                                                                                                                                                             ,andtheAnntla
  e sed t
        cu menh ar
N0ORALREPBESENTATIe f
                    ulN  i
                         n
                      QNSHc:pœa   te
                                   d  here i
                                           h fwh  e f
                                                    e  a
                                                       p pl
                                                          icabl
                                                              e ll(
                                                                  Yn dit
                                                                       innal
                                                                           /sptdDe li
                                                                                    ve ryAgr
                                                                                           e eme nt,Weûwe/ BeliveryBepnd andBsedVehicleLimitedWarranN.
                             AVEBEENMADET0Ti         1EPUBCHASERanda$ltefmsnftheagfeementarecontainedonthefrotan;batkofthisagreementan6anydocumenh incarporatedherein
readthetermsandconditionsofthisAgreement, bothnnfrontandback.an1agreetothem.lcertifythatlam atleast18yearscld                                                                      .                                          lhave
                                                     NDINGtINLESSACCEPTEDBYDEALER0RHlSABTHORIZEBAGE.NaTnd
                                                                                                                ackncwledgereceiptQfaccpyQfthisagreement.
IUNDERSTANDTIMTTBISBEMILBUYEBSOROER I         SN0TBI                                                          .

Thismotorvehi
            clecontractisexecutedthi
                                   èll'FIdayof 1.
                                                1A?                                                                .
                                                                                                                                    '
                                                                                                                                    -)t'
                                                                                                                                       ,
                                                                                                                                       'à'
                                                                                                                                         )              ,.:-r-.., '.-.-.
                                                                                                                                                       .' .
                                                                                                                                                                         '  '
                                                                                                                                                                                    .      -..w,
                                                                                                                                                                                        -,..
                                                                                                                                                                   .  .... g.   Q..'<          t
                                                                                    .

                                 l Entered on FLSD Docket 08/06/2019 Page A
Case 2:18-cv-14371-RLR Document 36                                        4Mof>
                                                                              4#h :
                                 16                                       % N) v p
                                 k%
                                 '
                                   h.                                     R> $
                                                                                    v) >
                                                                                       q 7t
                                         $ïï-ï r1):,1:11
                                                                                    .
                                                                                     %<y.k i
                                                                                           l
                                                                                    > kt.
                                              t!11                                  Y Nr. y     .

                                  %
                                  4         6:1 ï2 t
                                                   Jf1#                                 V,
                                                                                         2)4
                                                                                           ç,t
                                                                                             n'
                                  :
                                  U
                                  p
                                  &                                                 A                k
                                  %         1ël I: :ë ï                                 X
                                  *                                                     %
                                  Z
                                  z
                                  M
                                  r
                                  -
                                  f
                                  2
                                  *
                                          X) k M
                                               Nt ê
                                                  ' Q C<
                                           M x Lf .
                                                  % Lt N.,h
                                           y L4yx % e N
                                           wx
                                            tlo
                                              w t k& :
                                           v kx
                                           y
                                           o                    s 4 wv
                                             q*                 u y
                                                                  oa
                                          .>
                                           > .
                                             to k
                                                A               4
                                                                y t w.
                                                                     .
                                            w   -       w   c q k (<
                                           tu 4.t< o vt t                                   .. :.

                                           <
                                           A.k -$ N Ek -y
                                                        ù                                   I.&

                                           %y
                                            x .Q wy
                                                 j o                                        ..
                                                                                            41
                                                    .                                       Ce'
                                                4 h> t. h
                                                        %                                   Y
                                                                                            +
                                                > .         > k >                           +'

                                                            '
                                                            il
                                                             :
                                                             l
                                                             E:
                                                              q
                                                              l                             Q
                                                                                            .

                                                            x i-.                           G
                                                            M
                                                            %                               t
                                                                                            jl
                                                                                             .o


                                                            B                  ..



                                                             î
                                                             q
                                                             %.
                                                                              jp'/
                                                                                 k1j
                                                                                   ..
                                                                                    y
                                                                %
                                                                F
                                                                         zc             '    h
                                                                         z                               '
                                                                         x>

                                                                          v     &


                                                                                                     1
                                                                                    .           .   #.
